Citation Nr: 1209629	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a back disability. 

2. Entitlement to service connection for a bilateral hearing loss disability. 

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1974 to August 1976.  He also served in the Army Reserve from August 1976 to November 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2006, of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2011, the Board remanded the claims for additional.  As a result of the remand, the claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that his low back disability, hearing loss, and tinnitus began during a period of active service while in the Army Reserve.  

In its remand in January 2011, the Board requested verification of the Veteran's periods of active duty for training during his Army Reserve service.  After the supplemental statement of the case was issued in September 2011, the Veteran submitted directly to the Board additional evidence, including a chronological statement of Army Reserve retirements points, which show active duty for training points were earned in each year from 1976 to 1993.  But the exact dates of active duty for training are not shown.  

As the periods of active duty for training are pertinent to the claims and as VA will make as many requests as are necessary to obtain relevant records from a Federal department unless VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile, the case is REMANDED for the following action: 






1.  Request from the appropriate federal custodian, the copies of orders, authorizing the Veteran's periods of active duty for training during Army Reserve service from 1977 to 1993 or other documentation of the periods of active duty for training. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  If periods of active for training are documented, under the duty to assist determine whether a VA medical examination and a medical opinion are needed to decide the claims of service connection for a back disability, for a bilateral hearing loss disability, and for tinnitus. 

3.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  












The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


